Order entered March 23, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-00598-CR

                 MICHAEL DEIONDRE BOWEN, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                     Trial Court Cause No. 32,465CR

                                    ORDER

       Before the Court is the State’s March 18, 2020 second motion for extension

of time to file its brief. We GRANT the motion and ORDER the State’s brief due

on or before April 3, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE